DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plate member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
“through which gas is extracted” (Claim 1line 8) should be “through which gas is configured to be extracted” for clarity with respect to the functional language of the second opening. 
“wherein the retainer devices comprises a resilient element” (Claim 5, line 2) should be “wherein each of the retainer devices comprises a resilient element” to be consistent with later recitations of “each resilient element” (indicating more than one resilient element is intended). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Any remaining claims are rejected as depending from a rejected based claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 1, in the limitation “said support arm arrangement is arranged to receive a tube device (81), coupled to the circumferential flange of the extractor hood and to an exterior pump device, wherein said tube device is coupled to the support arms,” (see lines 9-12) it is unclear what is required based on the claim language. “Is arranged to receive a tube device, coupled to circumferential flange of the extractor hood and to an exterior pump device” does not positively recite the tube device, and so this limitation appears to be clarifying that the support arm arrangement is configured to receive (i.e. is capable of receiving) a tube device coupled to a circumferential flange of the extractor hood and requiring “a tube device coupled to a circumferential flange of the extractor hood and to an exterior pump device.” It is also unclear how “an exterior pump device” would be a part of the “support arm arrangement” as claimed. The tube device also appears to be positively recited in the limitation “wherein said tube device is coupled to the support arms,” but it is unclear as claimed. For examination purposes, “said support arm arrangement is arranged to receive a tube device (81), coupled to the circumferential flange of the extractor hood and to an exterior pump device, wherein said tube device is coupled to the support arms,” has been construed as 
“said support arm arrangement receives a tube device (81), wherein said tube device is coupled to the circumferential flange of the extractor hood and is configured to be coupled to an exterior pump, wherein said tube device is coupled to the support arms.”
Claim 7 recites the limitation "wherein each resilient element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, "wherein each resilient element" has been construed as “wherein each of the retainer devices comprises a resilient element and wherein each resilient element.” 
Claim 13 recites “wherein each resilient element comprises two opposite positioned fastening devices arranged to be coupled to the flanges of a second support arm.” There is insufficient antecedent basis for the limitation" coupled to the flanges of a second support arm" in lines 2 and 3.  For purposes of examination,  " wherein each resilient element comprises two opposite positioned fastening devices arranged to be coupled to the flanges of a second support arm " has been construed as “wherein each second support arm further comprises longitudinally arranged flanges, wherein each resilient element comprises two opposite positioned fastening devices arranged to be coupled to the flanges of a second support arm.”
Claim limitation “means for fixedly attaching” (Claim 1, lines 4-5) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Any remaining claims are rejected as depending from a rejected based claim.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2, 5-6, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Coral et al. (U.S. Patent No. 7,954,779 B2) in view of Bellieni (U.S. Patent No. 4,699,046 A).

Referring to claim 1: Coral et al. discloses a support arm arrangement (5 Fig. 1) for a local gas extractor arrangement (Column 2, lines 30-32), the support arm arrangement (5 Fig. 1) comprising; a first support arm (13 Fig. 1) arranged to a plate member (10 Fig. 1) provided with means for fixedly attaching (interpreted as any connector or equivalent thereof. Column 2, lines 40-42; also noted to be fixed to the bottom support see Column 5, line 66) said plate member (10 Fig. 1) to an exterior surface (14 Fig. 1), at least one second support arm (16 and 17 Fig. 1), each support arm being pivotally coupled to each other 
However, Coral et al. is silent on the linkage arm joint using friction and the linkage arm arrangement (L Fig. 1-L inserted below) further comprising of a second link arm, fixedly attached to the extractor hood (6 Fig. 1) and pivotally coupled to the first link arm (46 Fig. 1) by means of a second friction joint, which second friction joint is pivotable about a second pivoting axis which extends in a direction perpendicular to the first pivoting axis. 


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the linkage arm joint of Coral et al. with the teachings of the linkage arm joint of Bellieni, as it is known in the art, for the purpose of added mobility and ability of acting upon the suction arm without changing the orientation of the hood (Column 2, lines 63-65 of Bellieni). 


    PNG
    media_image1.png
    445
    404
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    651
    775
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    647
    700
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    632
    558
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    808
    844
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    645
    855
    media_image6.png
    Greyscale





Referring to claim 2: The combined references of Coral et al. and Bellieni teach the support arm arrangement (5 Fig. 1 of Coral et al.), wherein the first link arm (46 Fig. 1 of Coral et al.) of the linkage arm arrangement (L Fig. 1-L inserted above of Coral et al.) has a shape, being arranged to the support arm arrangement (5 Fig. 1 of Coral et al.) at a radial distance from an outer surface of said tube device (radial distance from outer surface of 7, 8 of Coral et al.), and wherein the second link arm (26 of Bellieni) is attached at an outer edge (see Fig. 1a of Bellieni) of the extractor hood (6 Fig. 1 of Coral et al.), but is silent about the shape specifically being an L-shape.
Bellieni teaches a similar configuration (i.e. a first link arm, see Fig. 1-E) comprises an L-shape (Fig. 1-E inserted below of Bellieni) and being arranged so as to encircle a quarter of a circumference of another similar configuration (i.e. a tube device arranged to the support arm arrangement at a radial distance from an outer surface of said tube device shown in arm 22 crossing from joint 18 to 24 on the centerline in Fig. 1-F inserted below of Bellieni), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first linkage of Coral et al. with the teachings of the first linkage of Bellieni, as it is known in the art, and since the L-shape and circumferential extension would provide increased mobility with respect to the positioning of the support arm structure. 



    PNG
    media_image7.png
    390
    451
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    554
    614
    media_image8.png
    Greyscale


Referring to claim 5: The combined references of Coral et al. and Bellieni teach the support arm arrangement (5 Fig. 1 of Coral et al.), wherein the retainer devices (R Fig. 4-R of Coral et al.) comprises a resilient element (15 Figs. 4 and 7 of Coral et al.), arranged to encircle a tube device (7 and 8 Fig. 4 of Coral et al.) arranged in the support arm arrangement (5 Fig. 1 of Coral et al.) so as to hold said tube device pressed against the support arms (Column 2, lines 46-48 of Coral et al.).

Referring to claim 6: The combined references of Coral et al. and Bellieni teach the support arm arrangement (5 Fig. 1 of Coral et al.), wherein each retainer device (R Fig. 4-R of Coral et al.) further comprises a bracket (18 Figs. 2 and 4 of Coral et al.) having a shape that conforms with the shape of the second support arms, said bracket further comprising two opposite positioned pins (Fig 2-B inserted below), wherein each resilient element further comprises two correspondingly arranged holes, which are arranged to be coupled to said pins (Fig. 4; Column 2, lines 46-48 of Coral et al.).



Referring to claim 10: The combined references of Coral et al. and Bellieni teach a local gas extractor arrangement (Column 2, lines 30-32 of Coral et al.), comprising; a tube device (7 and 8 Fig. 4 of Coral et al.), coupled to a pump device (Column 2, lines 40-42 of Coral et al.) which is arranged to extract gas through said tube device (7 and 8 Fig. 4; Column 2, lines 32-36 of Coral et al.); a support arm arrangement (5 Fig. 1 of Coral et al.) wherein the tube device (7 and 8 Fig. 4 of Coral et al.) is coupled to said support arm arrangement (5 Fig. 1 of Coral et al.) by means of a plurality of retainer devices (R Fig. 4-R; Column 2, lines 46-48 of Coral et al.).

Referring to claim 13: The combined references of Coral et al. and Bellieni teach the support arm arrangement (5 Fig. 1 of Coral et al.), wherein each resilient element (15 Figs. 4 and 7 of Coral et al.) comprises two opposite positioned fastening devices (Fig. 2a) arranged to be coupled to the flanges of a second support arm (This limitation has been construed as “wherein each second support arm (17 Fig. 1 of Coral et al.)  further comprises longitudinally arranged flanges (18 Fig. 2 of Coral et al.; 18 Fig. 1Tb inserted below), wherein each resilient element (15 Figs. 4 and 7 of Coral et al.) comprises two opposite positioned fastening devices (Fig. 2a) arranged to be coupled to the flanges of a second support arm.” (Column 2, lines 46-48 of Coral et al.).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Coral et al. (U.S. Patent No. 7,954,779 B2) in view of Bellieni (U.S. Patent No. 4,699,046 A) as applied to claim 5, and further in view of Wright, II et al. (U.S. Patent No. 5,014,693 A).

Referring to claim 8: The combined references of Coral et al. and Bellieni teach the support arm arrangement (5 Fig. 1 of Coral et al.), wherein each resilient element (15 Figs. 4 and 7 of Coral et al.) is a 
Wright, II et al., in an analogous invention, teaches a similar configuration (i.e. a support arm arrangement see 16 Fig. 1), wherein another similar configuration (i.e. each resilient element, 54 Fig. 1, is a ring-shaped element) arranged to encircle (see Fig. 1) another similar configuration (i.e. a second support arm,68 Fig. 1, and a tube device ,52 Fig. 1, arranged thereto.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the resilient element of the combined references of Coral et al. and Bellieni with the resilient element from the teachings of Wright, II et al. as it is known in the art, for the purpose of providing extra reinforcement between the support arm and the tubing. It is also noted that 
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the resilient elements extending as claimed since doing so merely involves choosing between limited options. Courts have recognized that a conclusion of obvious is supported by finding that the claimed subject matter merely involves choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (See MPEP 2143(I)(E)).


Claims 3, 4, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Coral et al. (U.S. Patent No. 7,954,779 B2) in view of Bellieni (U.S. Patent No. 4,699,046 A) as applied to claims 1 and 2 above, and further in view of Kwon Hyuk-tae (KR Pub. No. 2009/0026400 A).

Referring to claim 3: The combined references of Coral et al. and Bellieni teach a support arm arrangement (5 Fig. 1 of Coral et al.), wherein each second support arm (16 and 17 Fig. 1 of Coral et al.) 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined references of Coral et al. and Bellieni to modify the shape of the second support arms to include the triangular shape of Kwon Hyuk-tae for the purpose of improved structural stability that is lighter and more economical (Page 2 and 5 of translation of KR Pub. No. 2009/0026400 A). 


    PNG
    media_image9.png
    392
    589
    media_image9.png
    Greyscale




    PNG
    media_image10.png
    336
    485
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    645
    665
    media_image11.png
    Greyscale

Referring to claim 4: The combined references of Coral et al., Bellieni, and Kwon Hyuk-tae teach the support arm arrangement (5 Fig. 1 of Coral et al.), wherein each second support arm (16 and 17 Fig. 1 of Coral et al.)  further comprises longitudinally arranged flanges (18 Fig. 2 of Coral et al.; 18 Fig. 1Tb inserted below depicting the similar configuration is applied to both arms 16 and 17), extending along (see extension in Fig. 1Tb) the base of the triangular shape (base 2 Fig. 1Tc inserted below of Kwon Hyuk-tae), and in a plane in which angled portions of the circumferential wall constituting the triangular shape are extending within (it is noted that the sides of 18 are hinged and although shown as extending along the sides of 16 and 17, could extend along the side of 3 and 4 of a triangular potion based on the hinged structure).


    PNG
    media_image12.png
    190
    263
    media_image12.png
    Greyscale




    PNG
    media_image13.png
    494
    558
    media_image13.png
    Greyscale

Referring to claim 7: The combined references of Coral et al.,  Bellieni, and Kwon Hyuk-tae teach the support arm arrangement (5 Fig. 1 of Coral et al.), wherein each resilient element (15 Figs. 4 and 7 of Coral et al.) comprises two opposite positioned fastening devices (shown to attach to the holes shown in 18 of Fig. 2a inserted below), arranged to be coupled to the flanges (18 Figs. 2 and 4 of Coral et al.) of a second support arm (Column 2, lines 46-48 of Coral et al.). 


    PNG
    media_image14.png
    277
    215
    media_image14.png
    Greyscale


Referring to claim 11: The combined references of Coral et al. and Bellieni, teach the support arm arrangement (5 Fig. 1 of Coral et al.), wherein each second support arm comprises a circumferential wall, each second support arm comprising a hollow interior (as seen in Fig. 2-H inserted above), wherein a base (top surface of 17, Fig. 2-I inserted above), is arranged to support a tube device (7 and 8 Fig. 4 of Coral et al.) arranged thereto (Fig. 1 of Coral et al). But the combined references of Coral et al. and Bellieni are silent on having a triangular cross sectional shape with a rounded top. 
Kwon Hyuk-tae (KR Pub. No. 2009/0026400 A; translation attached) in an analogous invention teaches a triangular shape with a rounded top (Fig. 1-Ta inserted above).


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined references of Coral et al. and Bellieni to modify the shape of the second support arms to include the triangular shape of Kwon Hyuk-tae for the purpose of improved structural stability that is lighter and more economical (Page 2 and 5 of translation of KR Pub. No. 2009/0026400 A). 

Referring to claim 12: The combined references of Coral et al., Bellieni, and Kwon Hyuk-tae teach the support arm arrangement (5 Fig. 1 of Coral et al.), wherein each second support arm (16 and 17 Fig. 1 of Coral et al.) further comprises longitudinally arranged flanges (18 Fig. 2 of Coral et al.; 18 Fig. 1Tb inserted above depicting the similar configuration is applied to both arms 16 and 17), extending along (see extension in Fig. 1Tb) the base of the triangular shape (base 2 Fig. 1Tc inserted above of Kwon Hyuk-tae), and in a plane in which angled portions of the circumferential wall constituting the triangular shape are extending within (it is noted that the sides of 18 are hinged and although shown as extending along the sides of 16 and 17, could extend along the side of 3 and 4 of a triangular potion based on the hinged structure). 





Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Coral et al. (U.S. Patent No. 7,954,779 B2) in view of Bellieni (U.S. Patent No. 4,699,046 A) as applied to claim 1 above, and further in view of Gagnon (U.S. Patent No. 5,398,978 A).

Referring to claim 9: The combined references of Coral et al. and Bellieni teach a support arm arrangement (5 Fig. 1 of Coral et al.), and the friction joint arrangements (44 Figs. 4 and 7 of Coral et al.) comprising of two base discs (both 40 in Fig. 2 of Coral et al.) and an intermediately friction positioned disc (34’ Fig. 2 Column 3, line 41 of Coral et al.), said three discs (both 40 and 34’ Fig. 2 of Coral et al.) comprising a centrically positioned hole (Shown in Fig. 1N inserted below), through which a screw element is arranged (28’ Fig. 2 of Coral et al.), but are silent on the base discs being convexly shaped and the screw element being arranged to receive a nut element so as to provide a compressing force acting on the discs, which force is directed to a circumference of the base discs due to their convex shape.

Gagnon (U.S. Patent No. 5,398,978 A), in an analogous invention, teaches a friction joint arrangements (10 Fig. 7 of Gagnon) comprising of two convexly shaped base discs (14 and 16 Fig. 1; Column 2, lines 42-44 of Gagnon; Fig. 1M inserted below) and a similar configuration intermediately positioned friction disc (28 Fig. 1 of Gagnon), said similarly configured three discs (14, 16, and 28 Fig. 1 of Gagnon) comprising another similarly configured centrically positioned hole (55 Fig. 6 of Gagnon), through which a screw element in a similar configuration (36 Figs. 1 and 6; Column 3, lines 1-2 of Gagnon) is arranged, said screw element being arranged to receive a nut element (46 Fig. 1 of Gagnon) so as to provide a compressing force acting on the discs, which force is directed to a circumference of the base discs due to their convex shape (Column 3, lines 38-47 of Gagnon).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined references of Coral et al. and Bellieni with the 


    PNG
    media_image15.png
    687
    754
    media_image15.png
    Greyscale





    PNG
    media_image16.png
    537
    652
    media_image16.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Landis et al. (U.S. Patent No. 2,243,637 A), an air cleaning device with flexible tube.    
Nederman (U.S. Patent No.  3,818,817 A), a noxious gas remover with arm supported tube.
Coral (U.S. Patent No. 4,158,462 A), a gas removal system featuring an arm with multiple joints. 
Tada (U.S. Patent No. 4,446,861 A), a purification system for removing gases in a dental consultation room. 
Amphoux et al. (U.S. Patent No. 4,540,202 A), a gas removal system with tubing and an articulated arm with a swiveling nozzle. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723